Title: From George Washington to Vice Admiral d’Estaing, 20 September 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir.
            20th September 1778.
          
          I had the honor of writing to Your Excellency yesterday from Fort Clinton—since which I have received intelligence by a New York paper that Admiral Byron in the princess Royal of ninety guns—accompanied by the Culloden Capt. Balfour of seventy four, arrived at New York on the 16th instant. the same paper mentions that an armed Sloop from Hallifax announces the arrival of the following Regiments there—vizt the Seventieth—The Duke of Hamiltons, said to consist of one thousand men—and the Duke of Argyles highlanders said to amount to eleven hundred.
          The Arrival of Admiral Byron is confirmed by intelligence which I have received thro’ another Channel—that of the three Regiments may want confirmation—the common practice of exaggerating numbers, at least gives us room to doubt the strength of the Corps.
          Your Excellencys Letter by Colonel Fleury was detained by the laudable motives, which Your Excellency foresaw—and did not reach me ’till a day or two ago. I have the honor to be with every Sentiment of Respect Your Excellencys most obedt and most humble Servt
          
            Go: Washington
          
         